Held, that the case is prematurely here, and cannot now be heard by *884this court; but under the peculiar facts thereof, the.writ of error, will be dismissed with directions that the court below proceed to try the issues made by the bill and answer.(a.) Both parties seem anxious for a hearing upon the merits of the case, and counsel for defendant in error declined to move to dismiss the writ of error, on the ground that counsel for plaintiff in error had consented to the ruling, and this distinguishes it from Zorn vs. Lamar, 71 Ga., 80. Had such a motion been made, it probably would have been sustained, unless the decree that .the bill should be dismissed for want of equity went beyond the consent of counsel for plaintiff in error.(o.) Questions suggested as proper issues to be submitted to the jury ón the trial of the case.Writ of error dismissed with directions.